DETAILED ACTION

This office action is in regards to a 371 application filed August 27, 2019 claiming priority to PCT/JP2018/006553 filed February 22, 2018 and foreign applications JP2017-121626 filed June 21, 2017 and JP2017-034535 filed February 27, 2017.  Claim 9 has been elected without traverse.  Claims 1-8 and 10-13 have been withdrawn as non-elected. Claims 3-9 and 12 have been amended.  Claim 9 is pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II, claim 9 in the reply filed on June 7, 2021 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2012/0049139 A1).
Ono discloses a thermochromic color-memory composition comprising (I) an electron donating color-developing compound; (II) an electron-accepting compound and (III) an ester compound by represented by the following formula (1) as a reaction medium which controls color reactions of the components (I) and (II): 

    PNG
    media_image1.png
    143
    411
    media_image1.png
    Greyscale

wherein R represents an alkyl group having 1 to 21 carbons and n represents an integer of from 1 to 3 [Abstract].  To one of ordinary skill in the art, an alkyl group is a genus to the instant application’s species of a cycloalkyl group, therefore the limitations of (I)-(III) of Ono reads on the limitations of (a)-(c) of the instant claim 1 and on the thermochromic color-memory composition. Ono discloses a thermochromic color-memory microcapsule pigment containing the thermochromic color-memory composition encapsulated therein [0010], therefore reading on the instant claim to a thermochromic color-memory microcapsule pigment encapsulating the thermochromic color-memory composition.  
Ono further discloses the same properties of the thermochromic color-memory composition as the instant application such as (1) a ΔH value of 8°C to 80°C [0021]; (2) a Δt value of 1°C to 20°C, preferably 1°C to 10°C [0021]; (3) a complete decoloring temperature (T4) is preferably more than 50°C and more preferably 60°C or higher as well as a coloring starting temperature (T2) of 0°C or lower and more preferably -10°C or lower [0022]; (4) components (I), (II), and (III) (corresponding to (a), (b), and (c) respectively) are in the ratios based on 1 part by mass of component (1) of 0.1 to 50 parts, preferably 0.5 to 20 parts of component (II), and 1 to 800 parts, preferably 5 to 200 parts of component (III) [0023]; and (5) the same list of electron donating coloring organic compounds (I)  [0026-0063], of electron accepting compounds (II) [0064-0068], and of component (III) of formula 1 above wherein R represents an alkyl 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763